                 Case 21-10527-JTD             Doc 242        Filed 04/07/21       Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 11
                                                          :
                                                  1
CARBONLITE HOLDINGS LLC, et al.,                          :   Case No. 21-10527 (JTD)
                                                          :
                    Debtors.                              :   (Jointly Administered)
                                                          :
                                                          :   Re: Docket Nos. 16, 74 & 180
--------------------------------------------------------- x

                     REPLY OF DIP TERM AGENT, DIP TERM
                  LENDERS, AND PREPETITION TERM SECURED
               PARTIES TO OBJECTION OF OFFICIAL COMMITTEE OF
            UNSECURED CREDITORS AND IN SUPPORT OF CA DIP MOTION

        The DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured Parties

(collectively, the “Term Secured Parties”) submit this reply (this “Reply”) to the objection

[Docket No. 180] (the “Objection”) of the Official Committee of Unsecured Creditors

(the “Committee”) and in support of the CA Debtors’ Motion Seeking Entry of Interim and Final

Orders (I) Authorizing the CA Debtors to Obtain Postpetition Secured Financing Pursuant to

Section 364 of the Bankruptcy Code; (II) Authorizing the CA Debtors to Use Cash Collateral;

(III) Granting Liens and Superpriority Administrative Expense Claims; (IV) Granting Adequate

Protection to the Prepetition Lenders; (V) Modifying the Automatic Stay; (VI) Scheduling a Final

Hearing; and (VII) Granting Related Relief [Docket No. 16] (the “CA DIP Motion”), 2 and

respectfully represent as follows:


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
 Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the proposed
Final Order (I) Authorizing CA Debtors to (A) Obtain Postpetition Financing, (B) Grant Senior Secured Liens and
                Case 21-10527-JTD             Doc 242       Filed 04/07/21        Page 2 of 9




                                TERM SECURED PARTIES’ REPLY

        1.       The Court should overrule the Objection and enter the Proposed Final Order, which

includes terms that are common and routinely approved in comparable debtor in possession

financings. The DIP Term Facility provides the CA Debtors with critical liquidity at a crucial

point in the Chapter 11 Cases. Indeed, as described in more detail in the Morgner Declaration, the

CA Debtors projected that they would not be able to generate sufficient operating cash flow to

manage their businesses, fund their ordinary course expenditures, and administer the Chapter 11

Cases absent debtor in possession financing. See Morgner Declaration ¶¶ 9-10. Accordingly, the

CA Debtors and their advisors engaged in extensive negotiations before the Petition Date with

numerous interested parties before reaching an agreement with the Term Secured Parties on the

terms of the DIP Term Facility. Id. In doing so, the Term Secured Parties agreed to provisions

that are both common in similar debtor in possession financings and designed to enable the CA

Debtors to manage their businesses as well as run an efficient, fulsome sale process.

        2.       The Committee does not dispute the importance of the DIP Term Facility to the CA

Debtors’ business operations and the sale process, nor does the Committee dispute that entering

into the DIP Term Facility was justified and appropriate under the circumstances. Instead, the

Objection challenges specific provisions of the Proposed Final Order that are clearly market. The

Proposed Final Order has been filed contemporaneously with this Reply and includes revisions

made to address, in part, certain concerns raised by the Committee. The Court should overrule the




Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to
Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief
(the “Proposed Final Order”), to be filed substantially contemporaneously herewith.



                                                        2
                 Case 21-10527-JTD             Doc 242        Filed 04/07/21        Page 3 of 9




Committee’s remaining objections, certain of which are discussed in more detail below, and

approve the DIP Term Facility on a final basis pursuant to the Proposed Final Order. 3

         3.       First, the Court should reject the Committee’s baseless assertion that the DIP Term

Facility will “stifle a fair, full and well-developed process for maximizing the Debtors’ value.”

See Objection at ¶¶ 12-18. The DIP Term Facility, including the proposed sale milestones, which

require binding bids be submitted 51 days after the Petition Date and more than three months after

the Debtors first initiated their marketing efforts, see First Day Declaration ¶ 52, is appropriate

under the circumstances and applicable law. The sale timeline will allow the Debtors to pursue a

value-maximizing sale process while, crucially, limiting additional delay and expense incurred by

unnecessarily prolonging the Chapter 11 Cases. While the Term Secured Parties believe that the

sale timeline originally set forth in the CA DIP Motion was entirely appropriate, they have

nevertheless agreed to extend certain milestone dates, reflected above and in the Proposed Final

Order, including, among other things, to allow the Challenge Deadline to pass before sale closing.

         4.       An expeditious sale timeline was an essential condition to the Term Secured Parties

agreeing to provide debtor in possession financing and was extensively negotiated between the

parties. See First Day Declaration ¶ 55. In particular, the DIP Term Facility and sale milestones

were crafted with a view towards enabling the CA Debtors to continue and ultimately consummate

a transaction, while leveraging the significant prepetition marketing process that they began

conducting several months before the Petition Date. See id. An efficient sale timeline will further

inure to the benefit of unsecured creditors by allowing the CA Debtors to maximize the value of

their assets while minimizing even more (superpriority) secured debt. The Objection fails to




3
  To the extent not addressed in this Reply, the Term Secured Parties reserve the right to respond to the Committee’s
remaining objections at the Final Hearing.



                                                         3
              Case 21-10527-JTD         Doc 242        Filed 04/07/21   Page 4 of 9




establish how an extension of the proposed sale timeline, necessitating additional debtor in

possession financing, would benefit parties in interest, most notably unsecured creditors.

       5.      While heavily redacted, the Committee appears to recognize in the Declaration of

Edward Kim in Support of Combined Objection of the Official Committee of Unsecured Creditors

to the TX/PA DIP Motion, the CA DIP Motion, and the Bid Procedures Motion [Docket No. 205]

(the “Kim Declaration”) that the CA Debtors are facing a significant ongoing cash burn. See Kim

Declaration ¶¶ 13-20. Rather than embracing the expeditious, value-maximizing sale timeline that

formed the basis for the DIP Term Facility, however, the Committee wants more time, among

other things, to potentially pursue a transaction with an unknown foreign buyer that has not yet

appeared or submitted a proposal in the more than four months that the CA Debtors have been

marketing their assets. The Committee’s position is particularly egregious given that additional

funding would presumably need to come in the form of an upsized DIP Term Facility, which the

Committee also argues is overpriced. See Kim Declaration ¶¶ 21-23. The Court should overrule

the Committee’s objections to the proposed sale milestones and approve the DIP Term Facility on

the terms set forth in the Proposed Final Order.

       6.      Second, the Committee objects to the provisions of the Proposed Final Order

granting DIP Liens and Adequate Protection Liens on, and DIP Superpriority Claims with recourse

to, Avoidance Action Proceeds. See Objection ¶¶ 26-28. The inclusion of such assets as collateral

in exchange for debtor in possession financing is appropriate and consistent with applicable law.

See, e.g., In re Tonopah Solar Energy, LLC, Case No. 20-11884 (KBO) (Bankr. D. Del. Aug. 24,

2020); In re MUJI U.S.A. Limited, Case No. 20-11805 (MFW) (Bankr. D. Del. Aug. 11, 2020); In

re Exide Holdings, Inc., Case No. 20-11157 (CSS) (Bankr. D. Del. June 19, 2020); In re John

Varvatos Enters., Inc., Case No. 20-11043 (MFW) (Bankr. D. Del. June 9, 2020); In re Nuverra




                                                   4
                 Case 21-10527-JTD             Doc 242        Filed 04/07/21        Page 5 of 9




Env’t Sols., Inc., No. 17-10949 (KJC) (Bankr. D. Del. June 6, 2017); In re Caché, Inc., Case No.

15-10172 (MFW) (Bankr. D. Del. May 20, 2015). Furthermore, the Bankruptcy Code explicitly

authorizes debtors to obtain credit “secured by a lien on property of the estate that is not otherwise

subject to a lien” when unsecured credit is unavailable. See 11 U.S.C. § 364(c)(2). Thus, it is

consistent with the Bankruptcy Code for a lender providing debtor in possession financing

comprised of new money to receive liens on unencumbered assets of the estate. 4 The Proposed

Final Order clarifies, however, that Avoidance Action Proceeds obtained from Avoidance Actions

against the Prepetition Secured Parties will not constitute DIP Collateral.

        7.       Third, the Committee objects to the proposed sections 506(c) and 552(b) waivers

in the Proposed Final Order. See Objection ¶¶ 36-43. As a threshold matter, it is well-established

that debtors possess the authority to waive their rights under section 506(c) of the Bankruptcy

Code. See Underwriters Ins. Co. v. Union Planters Bank N.A., 530 U.S. 1, 6 (2000). Courts in

this jurisdiction routinely grant section 506(c) waivers in connection with debtor in possession

financings that provide material benefits to debtors and their chapter 11 estates. See, e.g., In re

Rubio’s Restaurants, Inc., Case No. 20-12688 (MFW) (Bankr. D. Del. Dec. 1, 2020); The Hertz

Corp., Case No. 20-11218 (MFW) (Bankr. D. Del. Oct. 29, 2020); In re True Religion Apparel,

Inc., Case No. 20-10941 (CSS) (Bankr. D. Del. May 29, 2020); In re HDR Holdings, Inc., Case

No. 19-11396 (MFW) (Bankr. D. Del. Aug. 7, 2019); In re Bon-Ton Stores, Inc., No. 18-10248

(MFW) (Bankr. D. Del. Mar. 12, 2018); In re Central Grocers, Inc., Case No. 17-10993 (LSS)

(Bankr. D. Del. Jun. 2, 2017). Additionally, courts in this jurisdiction have acknowledged that

such waivers are part and parcel of “global” debtor in possession financing packages, as the CA


4
  Several times in the Objection, the Committee suggests, without evidence, that the Term Secured Parties are
colluding with the CA Debtors’ equity owners, including in the context of liens on Avoidance Action Proceeds.
See Objection ¶¶ 1, 27. Such a suggestion is offensive and patently false, and the Proposed Final Order has even been
updated to exclude the Farahnik Parties from the definition of DIP Released Parties.



                                                         5
               Case 21-10527-JTD           Doc 242      Filed 04/07/21      Page 6 of 9




Debtors are seeking final approval of here. Specifically, Judge Sontchi has observed that “[Y]es,

certain things are being waived like 506(c) and 552(a) . . . [b]ut . . . this is part of a global package,

a not unusual global package at all for a combination of new money from an existing lender and a

new lender in a borderline administratively insolvent case. I think they would be insane and

commercially unreasonable if they were to lend under different terms.” In re Exide Holdings, Inc.,

Case No. 20-11157 (CSS) (Bankr. D. Del. June 18, 2020), Hearing Transcript at p. 68.

        8.      Similar to the section 506(c) waiver, the section 552(b) waiver is part of an

arms’-length negotiation resulting in a packaged financing. Waiver of rights under section 552(b),

similar to a waiver under section 506(c), is customary and was negotiated for by the Term Secured

Parties to ensure the scope of their collateral at the outset of their lending arrangement. Courts in

this jurisdiction have routinely approved waivers of section 552(b). See, e.g., In re Rubio’s

Restaurants, Inc., Case No. 20-12688 (MFW) (Bankr. D. Del. Dec. 1, 2020); In re True Religion

Apparel, Inc., Case No. 20-10941 (CSS) (Bankr. D. Del. May 29, 2020); In re HDR Holdings,

Inc., Case No. 19-11396 (MFW) (Bankr. D. Del. Aug. 7, 2019); In re Bon-Ton Stores, Inc., No.

18-10248 (MFW) (Bankr. D. Del. Mar. 12, 2018); In re Nuverra Env’t Sols., Inc., No. 17-10949

(KJC) (Bankr. D. Del. June 6, 2017); In re Central Grocers, Inc., Case No. 17-10993 (LSS)

(Bankr. D. Del. Jun. 2, 2017). The section 506(c) and section 522(b) waivers constitute a

reasonable exercise of the Debtors’ business judgment and the Committee’s objections regarding

such waivers should be overruled.

        9.      Fourth, the Committee objects to the size of the Investigation Budget Amount, as

well as the amount allocated to Committee professionals in the Budget. See Objection ¶¶ 49,

52-55. The Term Secured Parties believe that in light of the circumstances of the Chapter 11 Cases

and the siloed nature of the Prepetition Collateral, such amounts are appropriate. The CA Debtors




                                                    6
              Case 21-10527-JTD        Doc 242      Filed 04/07/21    Page 7 of 9




possess a straightforward capital structure—this is not a case with a significant, multi-tiered,

complex capital structure warranting a further increase in the above amounts. Compare In re

SunEdison, Inc., No. 16-10992 (SMB) [Docket No. 523] (Bankr. S.D.N.Y. June 9, 2016)

(investigation budget of $175,000 where debtors had thirteen tranches of funded debt plus

numerous project-level credit facilities); In re Samson Resources Corp., No. 15-11934 (CSS)

(Bankr. D. Del. June 3, 2016) [Docket No. 1016] (investigation budget of $200,000 where

upstream oil and gas case debtors owned approximately 38,700 leases and 7,400 wells and

committee asserted constructive fraudulent transfer claims).

       10.     Fifth, and finally, the Committee objects to the proposed Challenge provisions and

seeks various modifications with respect thereto. See Objection ¶ 56. The Proposed Final Order

sets the Challenge Deadline as 75 days after entry of the Interim Order, which is consistent with

the updated Local Rules. See Local Rule 4001-2(a)(i)(Q). The challenge period set forth in the

Proposed Final Order therefore satisfies what is required under the Local Rules; however, the

Proposed Final Order incorporates the Committee’s requested language regarding LLC Challenge

Motions. The Committee’s remaining objections to the Challenge provisions should be overruled.




                          [Remainder of page left intentionally blank]




                                                7
              Case 21-10527-JTD        Doc 242     Filed 04/07/21     Page 8 of 9


       WHEREFORE the Term Secured Parties respectfully request entry of the Proposed Final

Order and such other and further relief as the Court may deem just and appropriate.


Dated: April 7, 2021                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                        /s/ Kara Hammond Coyle
                                        Robert S. Brady (No. 2847)
                                        Edwin J. Harron (No. 3396)
                                        Kara Hammond Coyle (No. 4410)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email: rbrady@ycst.com
                                                eharron@ycst.com
                                                kcoyle@ycst.com
                                        -and-
                                        LATHAM & WATKINS LLP
                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Nicholas J. Messana (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        Email: jeff.bjork@lw.com
                                                nicholas.messana@lw.com
                                        -and-
                                        James Ktsanes (admitted pro hac vice)
                                        330 North Wabash Avenue
                                        Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767
                                        Email: james.ktsanes@lw.com
                                        -and-
Case 21-10527-JTD   Doc 242    Filed 04/07/21   Page 9 of 9


                    Andrew C. Ambruoso (admitted pro hac vice)
                    885 Third Avenue
                    New York, New York 10022
                    Telephone: (212) 906-1200
                    Facsimile: (212) 751-4864
                    Email: andrew.ambruoso@lw.com
                    Counsel for Term Secured Parties




                           9
